Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/03/2021 have been fully considered.
 Priority
The amendment to claims 4, 6, 12 and 16 overcame the non-compliance.
Claim Rejections - 35 USC § 112
The written description requirement has been withdrawn.
Double Patenting
Applicant stated they will consider filing Terminal Disclaimers when the claims are in condition for allowance.
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Jamiolkowski et al (2005/0113938) in view of Zannis et al (2004/0267277).
The examiner will accept applicant argument that Fig. 8 of Jamiolkowski et al shows a “full thickness tear” in the supraspinatus tendon.

    PNG
    media_image1.png
    323
    327
    media_image1.png
    Greyscale

Regarding par. 0004 cited by the examiner.
[0004] Another example of a fairly common soft tissue injury is damage to the rotator cuff or rotator cuff tendons. The rotator cuff facilitates circular motion of the humerus relative to the scapula. Damage to the rotator cuff is a potentially serious medical condition that may occur during hyperextension, from an acute traumatic tear or from overuse of the joint. The most common injury associated with the rotator cuff region is a strain or tear involving the supraspinatus tendon. A tear at the insertion site of the tendon with the humerus, may result in the detachment of the tendon from the bone. This detachment may be partial or full, depending upon the severity of the injury.

The examiner was interpreting a partial detachment as a partial thickness tear. The rejection has been withdrawn.
Regarding claim 14, applicant did not argue that combination of the implant and delivery device. Regarding the layers, the examiner interpreted the first layer as 14 and second layer as 12a.

    PNG
    media_image2.png
    213
    403
    media_image2.png
    Greyscale

The transitionary phrase comprising allows for additional structure. Therefore, the first layer 14 includes 12b for proper placement according to the rejection. Applicant admits “14” as fibers (page 13, second paragraph). The first and second layers are clearly different as least in position or the second layer can comprise barrier 16. Barrier layer 16 is inherently known in the art to act as a barrier to ingrowth. The first layer comprising 14 is for ingrowth in the interstitial spaces in the fibers (“therebetween”). See at least par. 0040-0041 teaching the reinforcement component “must be suitable to encourage tissue ingrowth”. 14 must allow for ingrowth for the tissue to reach 12A.
The declaration under 37 CFR 1.132 filed 2/23/21 is sufficient to overcome the rejection of claims 1-13 based upon rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Jamiolkowski et al (2005/0113938) in view of Zannis et al (2004/0267277).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claims 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    PNG
    media_image3.png
    166
    423
    media_image3.png
    Greyscale

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,413,397. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1, below, is generic to all current method claims of attaching the implant to the supraspinatus tendon.

    PNG
    media_image4.png
    255
    406
    media_image4.png
    Greyscale

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-29 of U.S. Patent No. 9,101,460. Although the claims at issue are not identical, they are not patentably distinct from each other because all current method claims of attaching the implant to the supraspinatus tendon are generic to the patented claims 14-29 included below. 

    PNG
    media_image5.png
    489
    630
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Jamiolkowski et al (2005/0113938) in view of Zannis et al (2004/0267277).
Jamiolkowski et al teaches a method of treating a partial tear of a supraspinatus tendon in a shoulder region of a patient. See at least figure 9 and at least par. 0004.


    PNG
    media_image6.png
    360
    355
    media_image6.png
    Greyscale

Jamiolkowski et al teaches positioning an implant over (see claims 61) the [partial thickness] tear of the supraspinatus tendon and attaching the implant to the supraspinatus tendon of the patient. In par. 0086, Jamiolkowski et al teaches many ways of attaching without using sutures including staples:
[0087] Affixing the implant to the damaged site may be accomplished by a number of methods including, but not limited to, suturing, stapling, or using a glue or a device selected from the group consisting of suture anchors, tissue tacks, darts, screws, arrows, and combinations thereof. The glue may be selected from fibrin glues, fibrin clots, platelet rich plasma, 

The implant comprising a bioresorbable material (see at least par. 0045) with a layer comprising a plurality of fibers (mesh, fiber reinforcement component 14, see at least par. 0015).	
However, Jamiolkowski et al does not teach the implant delivery device for delivering the implant into the shoulder region.
Zannis et al also teaches a method of treating a tendon in a shoulder region of a patient using an implant delivery device. See at least par. 0011 and 0017. Par. 0017 reads:
[0017] The present invention provides a surgical instrument and method that allow for delivery of implants to a damaged tissue site. The damaged tissue site can be a damaged joint site, such as in the area of the meniscus in the human knee joint or in the area of the rotator cuff of the shoulder joint, and the biologic implant can be an orthopaedic implant used to approximate, repair or regenerate damaged or diseased soft tissue at the damaged joint site.


    PNG
    media_image7.png
    452
    477
    media_image7.png
    Greyscale

Zannis et al teaches said implant delivery device comprises a sheath (generally 12A) defining a lumen and an implant 16 within the lumen. Said implant transitioning from an undeployed state (figure 1) within the sheath to a deployed state outside the sheath (figure 1).
It would have been obvious to one having ordinary skill in the art to have used the implant delivery device and method as taught by Zannis et al to deliver the implant of Jamiolkowski et al into the shoulder region by inserting a distal end of the delivery device with implant in an undeployed state within the sheath to a deployed state outside the sheath for a less invasive delivery method.
Claims 2-3, 7, 13, 16, 17, the implant comprises bioabsorbable materials and is configured to fulfill all claim language. 

Claims 11, 14, first layer 14, second layer 12a.
Claim 14, the implant is inherently within the bursa.
Claim 18, recovery time for such a rotator cuff tear surgery is 4 to 6 months. It would have been obvious to one having ordinary skill in the art to have tried varying tensile modulus needed such that at three months the implant does not re-tear. It is obvious that at least 50 percent of its tensile modulus at implantation would work. 
Claim 20, see par. 0041.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738